DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 28 April 2022 in reference to application 16/971,965.  Claims 1-19 and 21 are pending and have been examined.

Response to Amendment
The amendment filed 28 April 2022 has been accepted and considered in this office action.  Claim 14 has been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the examiner amendment laid out below overcomes the rejections under 35 U.S.C. 101 specifically challenged in the argument.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Derek Benke on 28 April 2022.  The application has been amended as follows: 

In claim 1, line 11, replace --positions.-- with --positions, wherein the source signals are sound, brain waves, or radio signals.--

In claim 7, line 11, replace --positions.-- with --positions, wherein the source signals are sound, brain waves, or radio signals.—

In claim 11, line 13, replace --vector.-- with --vector, wherein the source signals are sound, brain waves, or radio signals.--

In claim 14, line 9, replace --decorrelation.-- with -- decorrelation, wherein the source signals are sound, brain waves, or radio signals.--

In claim 16, line 10, replace --positions.-- with --positions, wherein the source signals are sound, brain waves, or radio signals.--

In claim 17, line 10, replace --positions.-- with --positions, wherein the source signals are sound, brain waves, or radio signals.--

In claim 18, line 12, replace --vector.-- with --vector, wherein the source signals are sound, brain waves, or radio signals.--

In claim 19, line 6, replace --manner.-- with –manner, and obtain a variance parameter as a parameter for modeling a variance for each sample point of the source signal based on the covariance matrix subjected to simultaneous decorrelation, wherein the source signals are sound, brain waves, or radio signals.—

In claim 21, line 10, replace --positions.-- with --positions, wherein the source signals are sound, brain waves, or radio signals.--

Allowable Subject Matter
Claims 1-19 and 21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details)…  observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions (0095, M microphones in an array).	
	However the prior art of record does not teach or fairly suggest the limitations of “obtain, for a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner, a simultaneous decorrelation matrix P as a matrix in which all PHRP are diagonal matrices, or/and Hermitian transposition PH thereof, as a parameter for decorrelating components corresponding to the J source signals for observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions,” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 2-6 depend on and further limit claim 1 and therefore is allowable as well.

Consider claim 7, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details)…  observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions (0095, M microphones in an array).
	However the prior art of record does not teach or fairly suggest the limitations of “obtain a simultaneous decorrelation matrix P as a matrix including I (I is an integral number equal to or larger than 2) different generalized eigenvectors pi, ..., pi as column vectors satisfying piHR2pm = 0 (i and m are any integral numbers equal to or larger than 1 and equal to or smaller than I different from each other) for spatial covariance matrices Ri and R2 for modeling spatial characteristics of two source signals that are present in a mixed manner, or Hermitian transposition pH thereof, as a parameter for decorrelating components corresponding to two source signals for observation signal vectors based on observation signals acquired at I positions” when combined with each and every other limitation of the claim.  Therefore claim 7 is allowable.

Claims 8-10 depend on and further limit claim 7 and therefore is allowable as well.

Consider claim 11, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details)…  observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions (0095, M microphones in an array).
	However the prior art of record does not teach or fairly suggest the limitations of “obtain a simultaneously decorrelated observation signal vector in which components corresponding to J source signals are decorrelated by assuming, for a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner, a matrix P in which all PHRP become diagonal matrices as a simultaneous decorrelation matrix for decorrelating components corresponding to the J source signals for observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions, and multiplying Hermitian transposition of the simultaneous decorrelation matrix by the observation signal vector.” when combined with each and every other limitation of the claim.  Therefore claim 11 is  allowable.

Claims 12 and 13 depend on and further limit claim 11 and therefore is allowable as well.

Consider claim 14, Taniguchi teaches a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
obtain a spatial covariance matrix as a parameter for modeling a spatial characteristic of a source signal based on a covariance matrix subjected to simultaneous decorrelation obtained from J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details). However the prior art of record does not teach or fairly suggest the limitations of “obtain a variance parameter as a parameter for modeling a variance for each sample point of the source signal based on the covariance matrix subjected to simultaneous decorrelation” when combined with each and every other limitation of the claim.  Therefore claim 14 is allowable.

Claims 15 depends on and further limits claim 14 and therefore is allowable as well.

Claims 16 and 21 contain similar limitations as claim 1 and therefore is allowable as well.

Claim 17 contains similar limitations as claim 7 and therefore is allowable as well.

Claim 18 contains similar limitations as claim 11 and therefore contain allowable subject matter as well.

Claim 19 contains similar limitations as claim 14 and therefore contain allowable subject matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655